Citation Nr: 0941723	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-29 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1962 to 
January 1982.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss and 
tinnitus as a result of military noise exposure during his 20 
years of honorable service from 1962 to 1982. In addition, 
the reported that during his lengthy military career he was 
placed in a hearing conservation program twice (while 
stationed in Guam, and in Key West).  The service treatment 
records confirm that the Veteran was placed in a hearing 
conservation program in May 1968, although examination 
conducted in October 1981 does not appear to reflect the 
presence of hearing loss.  Recent outpatient treatment 
records obtained in connection with this claim show the 
presence of hearing loss and tinnitus, but contains language 
that makes it unclear as to whether there is a relationship 
between current disability and service, and whether the 
entire record from service was considered in offering the 
opinions that were provided.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from June 
2003 to the present.

2.  Then, schedule the Veteran for a VA 
examination.  The examiner should 
determine whether the Veteran has hearing 
loss; and, if so, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (at least a 50 
percent probability) that the hearing 
loss was caused by military noise 
exposure.  The basis for the conclusion 
should be explained, and include 
discussion of the audiometric tests 
conducted in service.

The examiner should also determine 
whether the Veteran has tinnitus; and, if 
so, should provide an opinion as to 
whether it is at least as likely as not 
(at least a 50 percent probability) that 
the tinnitus was caused by military noise 
exposure.  The basis for this conclusion, 
likewise should be explained.  

3.  When the development requested has 
been completed, the Veteran's claim 
should be readjudicated.  If the claim 
remains denied, provide the Veteran with 
a supplemental statement of the case and 
allow an appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


